Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
EXAMINER'S AMENDMENT

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with Craig Hayden on March 11th, 2021.  

The application has been amended as follows: 

 1.         In claim 21, line 11, after “is well known to have an effect on”, delete “the”;  insert “a”. 

2.         In claim 40, lines 2-3, after “cisplatin”, delete”,”  insert “or” and after “oxaliplatin” delete “rituximab or trastuzumab”. 

insert “surface expression of opioid receptors on”. 

            EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE

Applicant's amendment to the claims and Remarks have been fully considered.  In light of the Applicant's amendment, Affidavit by Dr. Friesen, and the Examiner's amendment, claims 21-43 and 45-49 are allowed and renumbered to claims 1-28.

In light of Applicant’s amendment and the Examiner’s Amendment and given that applicant has provided data via the Affidavit and the specification demonstrating enablement support for treating various resistant cancers wherein opioid agonists are first administered followed by various anti-cancer agents, the 112(a) rejection of claims 21-25, 27, 29-35, and 46-47 is now moot. Consequently, the 112(a) rejection of claims 21-25, 27, 29-35, and 46-47 is hereby withdrawn.

Given that applicant has amended claim 46 to change the scope of the subject matter, the 112(a) rejection of claim 46 is now moot.  Consequently, the 112(a) rejection of claim 46 is hereby withdrawn.  

Given that applicant has provided evidence demonstrating that administration of opioid such as methadone or morphine followed by administration of anti-cancer agents 

The following is an examiner's statement of reasons for allowance: Claims 21-43 and 45-49 are drawn to a method of using a combination of an opioid receptor agonist and at least one convention anticancer treatment in treating resistant cancers in a patient, wherein the method comprises: (a) administering said opioid receptor agonist to the patient with resistant cancer in one or more doses to establish a therapeutically effective plasma level for a period of at least four weeks, and (b) patient with resistant cancer at least one conventional anticancer treatment that is selected from the group delineated in claim 21, to establish a period with a therapeutically effective plasma level, wherein the conventional anticancer treatment selected is well known to have an effect on the type of cancer in the patient, and (c) wherein said periods of a) and b) overlap; ad whereby said at least one conventional anticancer treatment and said opioid receptor agonist are administered successively with the opioid receptor agonist being administered first.  There is no prior art disclosing the applicant's method of treatment, particularly administering an opioid receptor agonist first to treat the cancer followed by anticancer agents.  The closest art is Lesniak et al. (Anticancer Res., 2005, Vol. 25, No. .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 21-43 and 45-49 (renumbered 1-28) are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
03/07/2021